ORDER
PER CURIAM.
Paul Mondaine appeals from the judgment of the trial court sentencing him to seven concurrent terms of ten years’ imprisonment following his conviction by a jury on three counts of burglary in the second degree, three counts of stealing over $150.00 without consent and one count of burglary in the first degree. We affirm. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).